DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Amended claim 1 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 recites limitation, “a bottom of at least one of the first concave and the second concave is filled with an isolator”, being described as “a bottom of the second concave 118 is filled with an isolator 402” in Fig. 4 and paragraph [0056] of Applicant’s specification (also see withdrawn claim 4 for similar claim language). According to Applicant’s response filed 10/05/2021, Invention I and Species A directed to Fig. 1A was elected for examination, and Species E directed to Fig. 4 was not elected.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-16 are withdrawn from consideration as being directed to a non-elected invention/species.  See 37 CFR 1.142(b) and MPEP 

Response to Amendment
Applicant's amendment to the claims, filed on February 24th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on February 24th, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 7-10, with respect to the rejections of claim 1-3, 8, 10, 12, 14, 17 and 5, 13, 16 under 35 U.S.C 102(a)(2) and 103(a) have not been considered because amended claim 1 recite limitations directed to non-elected species of Fig. 4. 
Applicant's arguments, see pgs. 10-14, with respect to the rejection of claim 17 under 35 U.S.C 102(a)(2) has been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIANG et al. (Pub. No.: US 2019/0006517 A1), hereinafter as Liang.
Regarding claim 17, Liang discloses a transistor with low leakage currents in Figs. 1A-7, comprising: a substrate (substrate 10) (see Fig. 1A and [0012]); a gate (metal layer 140) formed above a gate dielectric layer (high-k dielectric layer 120) (see Fig. 7 and [0044]); a spacer (a combination of spacer elements 70A and 70C), wherein the spacer comprises at least two sublayers (space element 70A includes two layers) (see Figs. 3-4, 7 and [0031], [0037]); a pad dielectric layer (spacer dielectric region 22A) formed under the spacer, wherein a bottom of each sublayer of the spacer contacts with the pad dielectric layer (bottom of two layers of spacer element 70A contacts spacer dielectric region 22A) (see Fig. 6-7 and [0033]); and a source region (source region 80A), wherein the source region is adjacent to the spacer (source region 80A next to spacer elements 70A/70C) (see Figs. 3-7 and [0031], [0036]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.